Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 27, 2015

                                      No. 04-14-00370-CR

                                    Andres Ramon JUAREZ,
                                           Appellant

                                               v.

                                      The STATE of Texas,
                                            Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0937B
                        Honorable Mary D. Roman, Judge Presiding


                                         ORDER

Sitting:      Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice
              Jason Pulliam, Justice

       The panel has considered the Appellant’s Motion for Rehearing, and the motion is DENIED.


       It is so ORDERED on October 27, 2015.

                                                    PER CURIAM




ATTESTED TO: ___________________________________
            Keith E. Hottle, Clerk of Court